Citation Nr: 0127053	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty service from August 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection for PTSD 
and assigned a 30 percent rating, effective from May 2, 2000.

The veteran testified at a Board videoconference hearing at 
the RO before the undersigned Acting Board Member in 
September 2001.


REMAND

During the pendency of the appeal, the VCAA became effective.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  The new law affects 
claims pending on or filed after the date of enactment (as 
well as certain claims, which were finally denied during the 
period from July 14, 1999 to November 9, 2000).  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, this liberalizing 
legislation also modified the circumstances under which VA's 
duty to assist a claimant applies and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001).  In order to give the veteran every consideration 
with respect to the present appeal, and to ensure compliance 
with the VCAA, it is the Board's opinion that more medical 
evidence is needed to determine the severity of the veteran's 
PTSD.  

At his September 2001 videoconference hearing, the veteran 
testified that he suffered from sleeplessness and nightmares 
and had problems with irritability, anger and panic attacks, 
the latter occurring two or more times a week.  He also 
indicated that he and his wife of thirty years had separated 
five or six times; that she dealt with any complex issues; 
that he isolated his himself socially; that he had at least 
ten jobs since his discharge; and that his disorder had 
caused him to miss work.  The veteran also reported that he 
had difficulty with his short and long-term memory, that he 
drank to cope with his depression, and that his symptoms had 
increased since his most recent VA examination.  He asserted 
that the June 2000 VA examination had been cursory and 
indicated that his most recent VA Mental Health Clinic 
records had not been associated with the record.  The 
veteran's representative maintained that the veteran's Global 
Assessment of Functioning (GAF) score warranted a higher 
rating.  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 
(2001).

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Under 
these circumstances, the Board is of the opinion that a VA 
psychiatric examination to determine the current severity of 
the veteran's PTSD is warranted.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The RO should also determine if there are any additional 
treatment records relating to the evaluation of, and 
treatment for, the veteran's PTSD.  In this regard, the Board 
notes that the veteran testified that he received individual 
therapy at the VA Mental Health Clinic and that VA records 
show that the veteran was scheduled for another appointment 
in December 2000.  No VA outpatient treatment records after 
early October 2000 are associated with the file.  All 
relevant treatment records, VA and non-VA, should be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his PTSD and alcohol abuse.  
The RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2001).

2.  The RO also should review the entire 
claims file and undertake any additional 
development necessary to comply with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), and 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The veteran must be informed in writing 
of the potential consequences of his 
failure to appear for any scheduled 
examination.  The claims file and this 
order must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All tests and 
studies deemed necessary should be 
accomplished, and all findings should be 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should give a full description 
of the veteran's symptoms, clearly report 
all clinical findings in detail and 
record a GAF scale score due solely to 
the veteran's PTSD.  To the extent 
possible, the examiner should provide an 
opinion 

as to how the veteran's PTSD affects his 
occupational and social functioning.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  If 
the foregoing is not possible, the 
examiner should so state.

4.  The RO should review the file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (2001); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   

5.  After completion of the above, the RO 
should review the expanded records and 
adjudicate the issue of whether the 
assignment of an initial rating in excess 
of 30 percent is warranted for the 
veteran's PTSD and whether the veteran is 
entitled to staged ratings in accord with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted in full, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further review.






The purposes of this remand are to assist the veteran and to 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.   Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




